TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00020-CR


Dianna Luera Lopez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT

NO. 4214, HONORABLE BEN WOODWARD, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant's motion for extension of time to withdraw notice of appeal and motion
to dismiss appeal are granted.  See Tex. R. App. P. 42.2(a).  The appeal is dismissed.


  
				Mack Kidd, Justice
Before Chief Justice Law, Justices Kidd and Patterson
Dismissed on Appellant's Motion
Filed:   June 5, 2003
Do Not Publish